                            Case 2:16-cv-00279-GMN-CWH Document 96 Filed 03/04/19 Page 1 of 3


                     1       LUIS A. AYON, ESQ.
                             Nevada Bar No. 9752
                     2       AYON LAW, PLLC
                             8716 Spanish Ridge Avenue, Suite 115
                     3       Las Vegas, Nevada 89148
                             Telephone:    (702) 600-3200
                     4       Facsimile:    (702) 947-7110
                             E-Mail:       laa@ayonlaw.com
                     5       Attorneys for Defendant
                             Kenneth Berberich
                     6

                     7                                 UNITED STATES DISTRICT COURT

                     8                                        DISTRICT OF NEVADA

                     9        BANK OF AMERICA, N.A., successor by 2:16-cv-00279-GMN-CWH
                              merger to   BAC       HOME LOANS
                    10        SERVICING, LP FKA COUNTRYWIDE STIPULATION AND ORDER TO EXTEND
                              HOME LOANS SERVICING, LP,           THE DEADLINE TO FILE DEFENDANT
                    11                                            KENNETH BERBERICH’S RESPONSE TO
                                         Plaintiff,               PLAINTIFF’S           SUPPLEMENTAL
                    12              vs.                           AUTHORITY

                    13        KENNETH   BERBERICH;    SUNRISE (FIRST REQUEST)
                              HIGHLANDS            COMMUNITY
                    14        ASSOCIATION; ALESSI AND KOENIG,
                              LLC,
                    15
                                            Defendants.
                    16

                    17              Plaintiff Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP

                    18       FKA Countrywide Home Loans Servicing, LP’s (“BANA”) by and through its attorneys of record,

                    19       the law firm of AKERMAN LLP and Defendant Kenneth Berberich (“Mr. Berberich”) by and

                    20       through his attorneys of record, the law firm of AYON LAW, PLLC, hereby file this stipulation

                    21       granting Mr. Berberich a one-day extension until March 1, 2019 to file its response to BANA’s

                    22       supplemental authority [ECF No. 91].

                    23       ///

                    24       ///

                    25       ///

                    26       ///

                    27       ///

                    28       ///

  AYON LAW, PLLC                                                          1
8716 Spanish Ridge Avenue
        Suite 115
LAS VEGAS, NEVADA 89148
  PHONE: (702) 600-3200
                            Case 2:16-cv-00279-GMN-CWH Document 96 Filed 03/04/19 Page 2 of 3


                     1
                                   This is the first request for an extension of this deadline.
                     2

                     3
                              DATED this 1st day of March, 2019.              DATED this 1st day of March, 2019.
                     4
                              AYON LAW, PLLC                                  AKERMAN, LLP
                     5
                              /s/ Luis A. Ayon                                /s/ Jamie K. Combs
                     6        Luis A. Ayon, Esq.                              Jamie K. Combs, Esq.
                              Nevada Bar No. 9752                             Nevada Bar No. 13088
                     7        8716 Spanish Ridge Avenue, Suite 115            1635 Village Center Circle, Suite 200
                              Las Vegas, Nevada 89148                         Las Vegas, Nevada 89134
                     8        Attorneys for Defendant                         Attorneys for Plaintiff
                              Kenneth Berberich                               Bank of America, N.A.
                     9
                    10

                    11                                                            IT IS SO ORDERED.
                                                                                                   4
                                                                                  DATED this ____________day of March, 2019.
                    12

                    13
                                                                                  ____________________________________
                    14                                                            Gloria M. Navarro, Chief Judge
                                                                                  UNITED STATES DISTRICT COURT
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

  AYON LAW, PLLC                                                              2
8716 Spanish Ridge Avenue
        Suite 115
LAS VEGAS, NEVADA 89148
  PHONE: (702) 600-3200
                            Case 2:16-cv-00279-GMN-CWH Document 96 Filed 03/04/19 Page 3 of 3


                     1
                                                           CERTIFICATE OF SERVICE
                     2
                                    I hereby certify that service of the foregoing STIPULATION AND ORDER TO
                     3
                             EXTEND THE DEADLINE TO FILE DEFENDANT KENNETH BERBERICH’S
                     4
                             RESPONSE TO PLAINTIFF’S SUPPLEMENTAL AUTHORITY (FIRST REQUEST) was
                     5
                             made on this 1st day of March, 2019, via the Court’s CM/ECF system to all parties and counsel
                     6
                             appearing in this case.
                     7
                                    Jamie K. Combs              jamie.combs@akerman.com
                     8              Tenesa S. Powell            tenesa.powell@akerman.com
                                    Ariel E. Stern              ariel.stern@akerman.com
                     9
                                    J. William Ebert            bebert@lipsonneilson.com
                    10              Joseph P.Garin              NVECF@lipsonneilson.com
                                    Megan H. Hummel             mhummel@lipsonneilson.com
                    11              Karen Kao                   kkao@lipsonneilson.com
                                    Amber M. Williams           awilliams@lipsonneilson.com
                    12              Lisa J. Zastrow             lzastrow@lipsonneilson.com
                    13

                    14                                                _/s/Linda Marie Fossessca
                                                                    An Employee of Ayon Law, PLLC
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

  AYON LAW, PLLC                                                          3
8716 Spanish Ridge Avenue
        Suite 115
LAS VEGAS, NEVADA 89148
  PHONE: (702) 600-3200
